ON PETITION FOR REHEARING.
One of the appellees, The Oakland City School Realty Company, petitions for a rehearing on the following ground: that, prior to the day this appeal was decided, appellants and appellees 4.  had compromised and settled this cause and appeal (by the terms of which settlement, the appellants agreed to dismiss the appeal and the appellees agreed to pay the costs), and, for that reason, it contends the question decided by the court was moot.
In support of the petition for a rehearing, a statement, signed by the attorney for the appellants and the attorney for the appellees, is filed, which recites that such compromise settlement had been made, whereby the contract involved was vacated, and that the appellees agreed to pay all the costs, but that appellants had inadvertently omitted to file their motion to dismiss the appeal. This statement requests the court to withdraw *Page 259 
the opinion and dismiss the appeal at the costs of the appellees.
This cause was submitted October 9, 1929. After one extension of time, the appellants' brief was filed on January 9, 1930. Appellee was thereafter granted two extensions of time, the last to and including April 30, 1930. The cause was reversed May 22, 1930. The petition, and the statement or supplemental petition accompanying it, are sufficient to show that the attorney for the appellees did not neglect the interests of his clients by his failure to file a brief, but no sufficient cause for a rehearing on behalf of this appellee is shown. The petition for a rehearing is denied.